NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

HENRY HOLLINESS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-821
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.



PER CURIAM.

              Affirmed. See Clines v. State, 912 So. 2d 550 (Fla. 2005); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Coughlin v. State, 932 So. 2d 1224 (Fla. 2d

DCA 2006) (en banc); Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Martin v.

State, 888 So. 2d 661 (Fla. 2d DCA 2004); Shortridge v. State, 884 So. 2d 321 (Fla. 2d

DCA 2004); Williams v. State, 870 So. 2d 166 (Fla. 2d DCA 2004); Brown v. State, 827

So. 2d 1054 (Fla. 2d DCA 2002).



CRENSHAW, MORRIS, and SLEET, JJ., Concur.